DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2018 and 05/08/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

	Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-11 in the reply filed on 11/20/2020 is acknowledged. The traversal is on the ground(s) that it is believed that all of the claims of this application can be examined at the same time without undue burden.  This is not found persuasive because the invention requires a different field of search in addition the inventions of Group I, Group II and Group III have separate status in the art. Furthermore, the examination of any intended use limitation and/or functional language as recited in the apparatus of claims 1-17 would yield a different examination of the same limitation in that of the method claims 18-21 as it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
In response to Applicant’s argument that the Restriction Requirement would result in unnecessary expense on part of the Applicant and a burden on the resources of the Patent Office, 
As to Applicant’s allegation that the Office Action fails to provide a reasoned explanation as to why the claims are drawn to three (alleged) inventions, the Examiner disagrees. A reasoned explanation as to why the claims are drawn to three inventions was provided in the Requirement for Restriction dated 10/7/2020 at pages 2 and 3.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wu US 2017/0226462 (cited in the IDS dated 05/08/2020).
Regarding claim 1,  Wu discloses a bioreactor vessel (box body 1), comprising: a first compartment (static pressure tank 7) configured to receive a suspension comprising cells and a cell culture medium, for use in a cell processing operation; a second compartment as shown in at least Fig. 3 (reproduced below) for receiving an overflow of the cell culture medium from the first compartment as discussed in at least paragraphs 71-73; and an overflow (cut-off device 3, floodgate 4 or weir dam 5) separating the first compartment and the second compartment, the overflow being configured to maintain a level of the cell culture medium in the first compartment as discussed in at least paragraph 78.


    PNG
    media_image1.png
    683
    1034
    media_image1.png
    Greyscale

Regarding claim 2,  Wu discloses an inlet  (inlet hole 18) associated with the first compartment and configured to direct a supply of additional cell culture medium to the first compartment; and an outlet (outlet hole 19) associated with the second compartment and configured to allow for egress of used cell culture medium from the bioreactor vessel.
Regarding claim 3, Wu discloses that the overflow (cut-off device 3, floodgate 4 or weir dam 5) has a height (H) that is less than a depth (D) of the bioreactor vessel as shown in Fig. 3.

    PNG
    media_image2.png
    658
    1000
    media_image2.png
    Greyscale

Regarding claim 4 Wu discloses that a maximum volume of the suspension within the bioreactor vessel is defined by the height of the overflow (the height of fluid level can be adjusted 
Regarding claim 5, Wu discloses that the height of the overflow is selectively adjustable to allow for adjustment of a depth of the suspension within the first compartment (When the fluid level of the culture medium rises to a certain height, the block piece 15 of the overflow port 13 is rotated to adjust the height and size of the overflow port 13, such that a small amount of the culture medium just overflows from the overflow port 13, thereby generating a stable static pressure to allow the culture medium flow from the permeable holes 6 in the floodgate 4 to the screen frame 20; paragraph 75), also see paragraph 78.
Regarding claim 7, the rectangular box body [1] of Wu inherently discloses a bottom; and a plurality of sidewalls. The rectangular box body also includes a top (cover body 2). The bottom, the top and the plurality of sidewalls defining an interior chamber encompassing the first compartment and the second compartment as shown in at least Figs. 1-3.
Regarding claim 10, Wu discloses a cell-retaining membrane (screen 21) enclosing at least a portion of the first compartment as discussed in at least paragraphs 73-73, the cell-retaining membrane allowing for overflow of cell culture medium from the first compartment to the second compartment while retaining the cells in the first compartment.
Regarding claim 11, Wu discloses that the overflow is in the form of a weir (weir dam 5) configured to allow the cell culture medium to overflow the top of the weir into the second compartment as discussed in at least paragraph 78 and shown in Fig. 5.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2017/0226462 as applied above to claims 1-5, 7 and 10-11.
Regarding claim 6, Wu does not explicitly disclose wherein the overflow has an outer periphery that is generally conical or funnel-shaped.
However, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed overflow was significant. Furthermore, Applicants' specification discloses that the overflow may have almost any peripheral shape. See MPEP §2144.04 (IV)(B). 
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent overflow shape and since the same 
Regarding claim 8, Wu does not explicitly disclose wherein the inlet [18] is located in the bottom of the bioreactor vessel.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the inlet adjacent to the bottom of the bioreactor vessel, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 9, Wu discloses inlet [18] located in one sidewall of the plurality of sidewalls of the bioreactor vessel as shown in at least Figs. 1 and 3. However, Wu does not explicitly disclose that the inlet is located adjacent to the bottom of the bioreactor vessel.  Absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the inlet adjacent to the bottom of the bioreactor vessel, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799